Citation Nr: 0334362	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  99-22 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic electrical 
trauma/electrocution residuals.  

2.  Entitlement to service connection for a chronic chest 
disorder to include pain.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's back injury residuals.  

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's narcolepsy.  

5.  Entitlement to an initial compensable disability 
evaluation for the veteran's left knee patellofemoral 
syndrome.  

6.  Entitlement to an initial compensable disability 
evaluation for the veteran's right (major) hand laceration 
scar residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from May 1988 to May 1998.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which established service connection for 
both chronic back injury residuals and narcolepsy; assigned 
10 percent evaluations for those disabilities; established 
service connection for both left knee patellofemoral syndrome 
and right (major) hand laceration scar residuals; assigned 
noncompensable evaluations for those disabilities; determined 
that the veteran had not submitted well-grounded claims of 
entitlement to service connection for chronic electrocution 
residuals and a chronic chest disorder to include pain; and 
denied those claims.  In October 2002, the Indianapolis, 
Indiana, Regional Office (RO) adjudicated the veteran's 
entitlement to service connection for both chronic 
electrocution residuals and a chronic chest disorder on the 
merits and denied the claims.  In May 2003, the veteran was 
afforded a hearing before the undersigned Acting Veterans Law 
Judge sitting at the RO.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected back 
injury residuals, narcolepsy, left knee patellofemoral 
syndrome, and right hand laceration scar residuals.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issues as 
entitlement to initial evaluations in excess of 10 percent 
for the veteran's back injury residuals and narcolepsy and 
initial compensable evaluations for his left patellofemoral 
syndrome and right (major) hand laceration residuals.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issues are styled.  


REMAND

In reviewing the February 2001 Veterans Claims Assistance Act 
of 2000 (VCAA) notice provided to the veteran, the Board 
observes that the notice erroneously discusses only the 
evidence required to support a claim for service connection 
and does not provided information as to the evidence needed 
for a claim for an increased disability evaluation.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to veterans.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

The Federal Circuit has recently invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as being inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 
2002).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) in which to respond to a VCCA notice to be 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory 1-year period 
provided for response.  Therefore, the RO must take this 
opportunity to inform the veteran that 1 full year may be 
taken to respond to a VCAA notice notwithstanding the 
previously provided information.  

The veteran's service medical records indicate that he was 
injured when he came into contact with a live electric line 
in 1996 during active service while stationed in Spain.  In a 
July 1999 written statement, the veteran advanced that he was 
taken for treatment at a private local Spanish medical 
facility immediately following his accident due to the lack 
of nearby United States military medical facilities.  At that 
time, he complained of chest pain and other significant 
symptoms.  At the May 2003 hearing, the veteran testified 
that he had received recent treatment of his narcolepsy 
including alteration of his prescribed medication.  Clinical 
documentation of the cited treatment is not of record.  In 
reviewing a similar factual scenario, the Court has held that 
the VA should obtain all relevant service, VA, and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

In his April 2003 written statement, the accredited 
representative advanced that service connection is warranted 
for a chronic psychiatric disorder to include a depressive 
disorder and panic attacks.  He clarified that the veteran's 
chronic chest pain was a manifestation of his chronic 
psychiatric disorder.  Therefore, the Board finds that the 
issue of service connection for a chronic psychiatric 
disorder is inextricably intertwined with the certified issue 
of service connection for a chronic chest disorder to include 
pain.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact 
that an issue is inextricably intertwined does not establish 
that the Board has jurisdiction of the issue, only that the 
Board cannot fairly proceed while there are outstanding 
matters that must be addressed by the RO in the first 
instance.  

In August 2002, the Secretary of the VA amended the portions 
of the Schedule For Rating Disabilities applicable to skin 
disabilities.  In September 2002 and September 2003, the 
Secretary of the VA amended the portions of the Schedule For 
Rating Disabilities applicable to back and spinal 
disabilities.  The Board observes that the evaluations of the 
veteran's low back injury residuals and right (major) hand 
laceration scar residuals have not been reviewed by the RO 
under the amended regulations.  

The report of an April 2002 VA examination for compensation 
purposes states that the veteran exhibited a left knee range 
of motion of 0 to 130 degrees and "signs and symptoms of 
some patellofemoral articulation pain."  An impression of 
"left knee pain" was advanced.  The VA examiner did not 
indicate whether the veteran had any functional left knee 
impairment due to his left knee pain.  Given this fact, the 
Board finds that an additional evaluation would be helpful in 
resolving the issues raised by the instant appeal.  
Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should contact the veteran and 
request that he provide information as to 
his inservice treatment at the cited 
private Spanish medical facility and all 
post-service treatment of his chronic 
electrical trauma/electrocution 
residuals, chronic chest disorder, back 
injury residuals, narcolepsy, left knee 
patellofemoral syndrome and right hand 
laceration scar residuals.  Upon receipt 
of the requested information and the 
appropriate releases, the RO should 
attempt to obtain all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  If 
records are not available or no response 
is received, documentation of such should 
be placed in the claims file.

3.  After completion of number 2 above, 
the RO should then schedule the veteran 
for a VA examination for compensation 
purposes which is sufficiently broad to 
accurately determine the current nature 
and severity of his alleged chronic 
electrical trauma/electrocution residuals 
and chronic chest disorder and his 
service-connected back injury residuals, 
narcolepsy, left knee patellofemoral 
syndrome, and right hand laceration scar 
residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should provide 
an opinion as to whether it is as likely 
as not that any identified chronic 
electrical trauma/electrocution residuals 
and chronic chest disorder had their 
onset during active service; are in any 
other way causally related to active 
service, or are etiologically related to 
the veteran's service-connected 
disabilities?  

The examiner or examiners should also 
identify the limitation of activity 
imposed by the veteran's 
service-connected back injury residuals, 
left knee patellofemoral syndrome, and 
right hand laceration scar residuals and 
any associated pain with a full 
description of the effect of the 
disabilities upon his ordinary 
activities.  The examiner or examiners 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of the back, the left knee, and the 
right hand should be noted and described.  
The examiner should state any functional 
limitations of each disability.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  
Send the claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

4.  The RO should then formally 
adjudicate the veteran's entitlement to 
service connection for a chronic 
psychiatric disorder to include a 
depressive disorder and panic attacks.  
He should be informed in writing of the 
decision and his appellate rights.  The 
veteran should be advised that the issue 
is not on appeal unless timely notice of 
disagreement and substantive appeal as to 
that issue are received.  

5.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for chronic electrical 
trauma/electrocution residuals and a 
chronic chest disorder to include pain 
and increased initial evaluations for his 
back injury residuals, narcolepsy, left 
knee patellofemoral syndrome and right 
(major) hand laceration scar residuals.  
If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


